Ford, Judge:
The appeals for reappraisement listed in schedule “A,” attached hereto and made a part hereof, were consolidated for the purpose of trial. The merchandise consists of various articles imported from Japan which were invoiced and entered at the ex-factory prices. The appraiser of merchandise advanced the value by the addition of inland freight, buying commissions, and other charges.
When these cases were called for trial, it was stipulated by and between counsel for the respective parties that the entered value represents the export value and that there was no higher foreign value.
On the agreed facts, I find the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of value of the merchandise herein involved and that such value in each instance was the entered value.
Judgment will be entered accordingly.